      Case 3:18-cr-05264-AJB Document 41 Filed 02/09/21 PageID.130 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18cr5264 AJB
12                                     Plaintiff,
     v.
13                                                      ORDER DENYING DEFENDANT’S
     VANESSA IRAI GONZALEZ                              MOTION FOR A REDUCTION IN
14
     BAUTISTA,                                          SENTENCE
15                                                      (ECF 36)
16                                   Defendant.
17
18         This matter comes before the Court on Defendant’s Motion filed on January
19   19, 2020.
20         Defendant Vanessa Irai Gonzalez Bautista has filed a motion asking this Court to
21   reduce her sentence of imprisonment under 18 U.S.C. § 3582(c)(2). The United
22   States opposes the Motion.
23         18 U.S.C. § 3582(c)(2) creates an avenue for a defendant to seek modification of
24   a term of imprisonment based on “a sentencing range that has subsequently been
25   lowered by the Sentencing Commission” United States v. Leniear, 574 F.3d 668, 673
26   (9th Cir. 2009). The sentencing guidelines have not been lowered since the
27   imposition of the sentence in this case.
28         This Court appropriately used the appropriate guidelines to calculate the

                                                    1
                                                                                       18cr5264 AJB
      Case 3:18-cr-05264-AJB Document 41 Filed 02/09/21 PageID.131 Page 2 of 2



1    applicable base offense level to Defendant’s offenses. See generally U.S.S.G. § 2D1.1(c)
2    (November 1, 2018). Consequently, the Defendant cannot show that her base offense
3    level has been lowered by the U.S.S.G. subsequent to her sentencing and she is entitled
4    to no relief under 18 U.S.C. § 3582(c)(2). Her motion therefore is DENIED.
5          IT IS SO ORDERED.
6    Dated: February 9, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                   18cr5264 AJB
